Citation Nr: 1429603	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-48 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a skin disability, to include as a result of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in United States Marine Corps from March 1966 to March 1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The Veteran appeared at a Videoconference hearing in February 2013.  A transcript is of record.  

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise with regard to a finding that the Veteran did not experience a hearing loss disability prior to service, had extensive noise exposure in service, and that it is at least as likely as not that a current bilateral hearing loss disability is causally related to service.  

2.  The evidence indicates that it is at least as likely as not that the Veteran's current tinnitus is causally related to his bilateral hearing loss disability.  

3.  The Veteran does not experience a current acquired psychiatric disability of any kind.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), significantly changed the law prior to the pendency of these claims.  VA has issued regulations to implement the statutory mandates.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they define the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess.   

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The elements of his claims and the evidence needed to substantiate them were addressed during his hearing as well.

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The grant of service connection for the claimed bilateral hearing loss disability and tinnitus moots any need for additional development with respect to those claims, and as regards the claimed psychiatric disability, the evidence includes service treatment records and post-service pertinent medical records, including a comprehensive VA psychology examination report and clinical records.  There is no indication of any additional relevant evidence that has not been obtained, and the VA psychology examination adequately addresses the issue on appeal.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  A sensorineural bilateral hearing loss disability (an "other organic disease of the central nervous system") and any manifested psychoses are such disabilities.  Further, service connection will be presumed for certain chronic diseases, including psychoses and other organic diseases of the nervous system (inclusive of sensorineural bilateral hearing loss disability), if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to claims for service connection for PTSD as due to in-service stressors, where the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009). 

Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).
Analysis-Hearing Loss/Tinnitus

The Veteran in this case served as a Marine in Vietnam.  His military occupational specialty was that of a "shore party man" assigned with a combat engineer unit, and he contends that he was exposed to loud noises, inclusive of helicopter and small arms sounds, and that he developed a bilateral hearing loss disability as a consequence of this noise.  He asserts that his tinnitus is causally related to his hearing loss disability.  The Veteran does not believe that he was diagnosed with a hearing loss in service; however, he has asserted that he began to notice hearing acuity and tinnitus issues as a consequence of in-service noise exposure.  

At the outset, the Board notes that the Veteran does have findings of hearing loss prior to his entry into active service; however, there is some issue as to the reliability of these results.  The Veteran stated that he was tested numerous times prior to reporting to Recruit Training at Parris Island, South Carolina, and that he did not feel that he had any hearing loss symptoms prior to entry into service.  In essence, he stated that while he was aware that service medical personnel had some concern as to his hearing acuity, that after several tests were offered, he was cleared to proceed to training with no diagnosis being entered.  The Board notes that an induction physical examination record, dated in March 1966, indicates hearing loss symptoms in both ears (with the right ear rising to the level of hearing loss disability for the purposes of 38 C.F.R. § 3.385).  There are, however, no additional tests of record for the time prior to entry into active duty, and the Veteran was, as he has stated, found fit for service.  

The separation examination, dated in March 1968, did not include a hearing loss evaluation save for whispered voice.  The results of that test were clinically normal.  Post-service, a VA audiologist, in March 2012, stated that the whisper voice finding "neither confirms nor denies hearing loss."  In interpreting this evidence in a way most favorable to the Veteran, and given his credible assertions of being found fit for duty after some initial alarm over hearing acuity results, the Board will interpret the service separation normal whispered voice test as not being a confirmation of purported pre-service hearing loss.  The Veteran is competent to report his hearing loss symptomatology, and he expressly has denied noting hearing loss problems prior to being exposed to noise on active duty.  He has asserted that during subsequent testing at the time of active service (apparently done unofficially), he had remedial hearing testing performed that cleared him for service.  Given this and the normal whispered voice findings at separation, the Board can conclude that the induction examination results were somewhat problematic and did not unequivocally document pre-existing hearing loss.  

With respect to the contention that hearing loss was resultant from in-service noise exposure, the Board notes that the Veteran did report feeling some depreciation in his hearing while exposed to loud noises in service.  While he does not contend that it resulted in an immediate hearing loss disability, he has contended that, over time, the hearing acuity depreciated to the point of eventually becoming a disability within the meaning of VA regulation.  

The Veteran has been offered a VA examination in concert with his claim, which is dated in March 2012 and is of record.  The examination report relies heavily on the pre-service induction examination report, and stated that no opinion as to worsening in service can be offered as due to the whispered voice test being the sole audiometric evaluation offered at service separation.  There is, essentially, no other rationale associated with this conclusion save for the reference to the service treatment records.  Additionally, as noted above, the Board has determined that the pre-induction physical examination was a problematic and probably preliminary finding for the Veteran that ultimately required further evaluation to see if he was fit for military service.  While any other audiometric testing done prior to service is not of record, that the Veteran was cleared for active duty, does lend credence to his assertion of having some form of remedial unofficial testing.  This was not considered by the 2012 audiologist, and thus, the opinion is not particularly probative in resolving the issue on appeal.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has, in support of his claim, submitted a lengthy examination report from an audiologist with Auburn University.  In the associated report, dated in March 2013, the clinician stated that the Veteran was exposed to "excessive noise...while serving in the United States Marine Corps (weapons fire, grenades, and helicopter engines)."  There was pre- and post-service noise associated with the Veteran's farming, and this was fully considered.  Nonetheless, the examiner expressed an opinion that the Veteran's hearing loss disability was "at least as likely as not caused by, or a result of, noise exposure during military service."  Further, it was noted that bilateral tinnitus was "most likely caused by or a result of the hearing loss."  The examiner explained that hearing loss, with repeated noise exposure, "progresses" so as to involve multiple frequencies.  This was demonstrated in the Veteran.  As additional noise exposure can cause worsening, the Veteran was counseled to avoid noisy environments in the future by this clinician.  It is also noted that in this report, as well as in the earlier 2012 VA assessment, the Veteran was expressly assessed with a bilateral hearing loss disability for VA purposes.  

Essentially, the evidence indicates that the Veteran may have had pre-service noise exposure; however, he certainly had in-service noise exposure, and his reports of experiencing hearing loss symptoms in service, which have been reported in the record, are consistent with the private examiner's description of the progressive nature of hearing loss disablement.  The examiner provided a detailed rationale as to why the Veteran's hearing loss patterns were consistent with noise-related hearing loss, and stated that it was at least as likely as not that the current disability was related to service.  Taking this evidence into account, especially in light of the unreliable pre-service audiometric report and subsequent normal whispered voice results at separation, the Board determines that the evidence is, at the very least, in relative equipoise with respect to the forwarded contentions.  In that respect, the VA examination is problematic (i.e., it is based solely on a review of the service treatment records), and the private audiology examination from Auburn is well-rationalized and consistent with the Veteran's credible reported history (despite the fact that the claims file was not reviewed by the private examiner).  Thus, the Board will resolve any doubt in the Veteran's favor, and the claim for service connection for a bilateral hearing loss disability will be granted.  

With respect to tinnitus, the Veteran stated that he did not experience this condition until years after separation, and he has attributed this disorder to his now-service-connected hearing loss disability.  Tinnitus is essentially defined as a ringing in the ear, and as a condition "simple" in nature, its existence is within the province of a lay person to assess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, a layperson is competent to identify a simple medical disorder; however, more complex medical disorders and etiologies are outside of a layperson's knowledge base).  The Veteran's reports of tinnitus were confirmed both by VA and the private audiologist from Auburn, the latter of which noted that the disorder has been present for five years and has increased in severity.  The 2012 VA examiner notes a slightly longer history of the condition; however, it was still many years post-service.  The 2012 VA examiner stated that "the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The 2013 private examiner confirmed this, and stated that the "bilateral tinnitus is most likely caused by or a result of the hearing loss."  

The 2012 opinion, with its noting that medical literature supports a "known" association between tinnitus and service-connected hearing loss, along with the confirmation of this opinion by a private examiner in 2013, provides well-rationalized and conclusive evidence of a causal relationship between the current tinnitus and service-connected hearing loss disability.  See Nieves at 295.  As this is the case, the claim will be granted.  

Analysis-Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disability, specifically PSTD, which arose as a result of his service in Vietnam.  He has stated that in his capacity as a "shore party man," he worked with MEDEVAC (medical evacuation) to remove wounded men from battle, and that he was exposed to the threat of enemy fire while serving on the ground in Vietnam.  

The service personnel records document that the Veteran served as a Marine associated with a Shore Party Battalion on the ground in Vietnam.  This is a type of combat engineering unit, and the Veteran was awarded the Vietnam Service Medal (VSM).  Given these findings, it is reasonable to conclude that the Veteran would have served in a capacity that put him in proximity to enemy fire.  His contentions about aiding with the evacuation of the wounded, as well as being on the receiving end of enemy munitions, are deemed to be credible.  Thus, with respect to contended PTSD, there is evidence to corroborate the claimed "stressors."  At issue, however, is whether the Veteran experiences a current psychiatric disability for which service connection can be granted.  

Simply, the record does not demonstrate that the Veteran experiences a current psychiatric disability.  Indeed, in primary care notes dating from 2011, the Veteran consistently screened negative with respect to PTSD symptomatology.  In a June 2012 clinical note, the Veteran was found to not have any emotional or psychosocial problems.  Despite a lack of indication of psychiatric disease of or recurrent treatment, as the Veteran did serve in proximity to enemy threats in Vietnam, he was given a comprehensive VA psychology examination in February 2012.  This examiner noted the aforementioned stressors and the service history; however, with respect to a diagnosis, she stated that "[the Veteran] is not reporting any symptoms of PTSD.  Furthermore, he is not reporting significant impairments in social or occupational functioning which would warrant a diagnosis of PTSD or any other Axis I [i.e. acquired] disorder."  The examiner went on to note that "the Veteran has never been diagnosed with any Axis I condition, including PTSD, and has never received any mental health treatment."  The Veteran did have some reported "nervousness" that had increased in recent years, and he complained that once monthly, he will remember his MEDEVAC experiences and wake from sleep in a startled state.  The thought of this stressor was noted to cause him some difficulty in returning to sleep.  The Veteran did not exhibit avoidance symptoms, and the examiner noted that of the "some problems" associated with sleep, the development was within the last seven years (and the Veteran has associated them with current and chronic pain).  It was stressed by the examiner that the Veteran was not diagnosed as having met the criteria for any acquired psychiatric disability.  

Essentially, while there is some indication of sleep problems and bad memories from Vietnam, the Veteran has not been diagnosed with an acquired psychiatric disability.  His symptoms, without an underlying diagnosis, are not capable of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Indeed, without the establishment of a current acquired psychiatric disability, the most basic element of a claim for service connection, under any theory of entitlement, is not met. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, while the Board recognizes the credible stressors associated with his Vietnam service, and notes that there may be some degree of symptoms associated with those experiences, as there is not a diagnosed acquired psychiatric disability, the claim for service connection must be denied.  The Board would point out that the Veteran may want to reapply for this benefit should he provide evidence of a diagnosis.  38 C.F.R. § 3.156(a).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with respect to the claim for entitlement to service connection for an acquired psychiatric disability because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  



REMAND

With respect to the claim for entitlement to service connection for a skin disability, the Board notes that the Veteran was diagnosed with melanoma, which required surgical intervention, in May 2007.  In his hearing testimony with the undersigned, the Veteran reported that he consults with a dermatologist on an annual basis for a body scan so as to determine if there are any additional cancers present.  

The Veteran has asserted that his skin problems are associated with tropical sun exposure in Vietnam or, alternatively, herbicide exposure in the same country.  As someone who served within the territorial boundaries of Vietnam, he is entitled to the presumption of exposure to herbicides.  See 38 C.F.R. § 3.307.  As, however, melanoma and its residuals are not included in the diseases subject to presumptive service connection, the claim cannot be granted solely on that basis.  See 38 C.F.R. § 3.309.  Nonetheless, if there is found to be a direct relationship between any current skin disability, inclusive of melanoma and its residuals, and conceded herbicide exposure, the criteria for service connection will have been met.  As of yet, no opinion is of record addressing this contention on a direct basis.  

Further, the Veteran has, as noted, stated that tropical sun exposure in Vietnam has caused his skin condition to develop.  In his hearing testimony, he described being in the hot sun without adequate protection from ultraviolet rays while serving in that country.  As his service in Vietnam as a Marine is conceded, his exposure to tropical sunlight, which would be consistent with the circumstance of his service, is also conceded.  Given this, there is evidence of current disability (either in active or residual form) and evidence of in-service factors that, potentially, are causally related to that disablement.  Accordingly, VA's duty to provide an examination to address the contended nexus is triggered, and the claim will be remanded so that a comprehensive VA examination can be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, it is noted that the Veteran should identify the name of his private dermatologist, and any records from this clinician should be obtained and associated with the claims folder.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and approximate dates of treatment with regard to his consultations with a private dermatologist.  The Veteran is to be encouraged to submit any records from this clinician on his own accord; however, should he so choose, VA should, upon securing the requested information and appropriate waivers, request copies of the identified private dermatology records.  Once copies are received, associate them with the claims file.  Should no copies be obtained after efforts to secure them have been exhausted, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA dermatology examination for the purposes of determining the etiology of any current skin disablement, to include melanoma and its residuals.  In this regard, an appropriate examiner should review the claims file and, after conducting any necessary testing, should opine as to if it is at least as likely as not (50 percent probability or greater) that any current skin disability, to include melanoma and its residuals, had causal origin in service, to include as a result of exposure to herbicides and/or tropical sunlight in the Republic of Vietnam.  A rationale should accompany all conclusions reached in the narrative portion of the examination report.

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


